CARPENTER, J.
This is. an action brought to recover damages for personal injuries sustained by stepping into a hole in the sidewalk on Cypress Street in the City of Providence.
The ease was tried before a jury and the jury returned a verdict for defendant. The plaintiff thereupon filed a motion for a new trial and the matter is now before the Court on said motion.
It appeared from the evidence that the plaintiff was walking along Cypress Street and caught her foot or stepped into a break in the concrete sidewalk and fell. Evidence and a picture of the sidewalk were produced to show the condition of the sidewalk.
The case was submitted to the jury both upon the question as to whether or not the city had notice if there was a defect and also upon the question as to whether there was a defect.
Upon the evidence submitted the jury returned a verdict for the defendant. The Court feels that the verdict is substantiated by the evidence and that substantial justice has been done.
Motion for new trial denied.